                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-373-MOC-DCK

 PHILIPS MEDICAL SYSTEMS NEDERLAND                        )
 B.V.; PHILIPS NORTH AMERICA LLC; and                     )
 PHILIPS INDIA LTD,                                       )
                                                          )
                       Plaintiffs,                        )
                                                          )
    v.                                                    )                 ORDER
                                                          )
 TEC HOLDINGS, INC.; TRANSTATE                            )
 EQUIPMENT COMPANY, INC.; PEAK                            )
 TRUST COMPANY-AK; and                                    )
 ROBERT ANDREW WHEELER,                                   )
                                                          )
                      Defendants.                         )

___________________________________________

         THIS MATTER IS BEFORE THE COURT on the “Defendants TEC Holdings, Inc.,

Transtate Equipment Company, Inc., And Robert Andrew Wheeler’s Motion And Memorandum

In Support To File Under Seal Defendant Peak Trust Company-AK’s Unredacted Memorandum

In Support Of Its Motion To Dismiss” (Document No. 44) filed October 18, 2019. This motion

has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and

immediate review is appropriate. Having carefully considered the motion and the record, and

noting that the other parties do not object, the undersigned will grant the motion.

         A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Civil Rule(“LCvR”) 6.1 provides in relevant part as follows:

         LCvR. 6.1     SEALED FILINGS AND PUBLIC ACCESS.

                (a)     Scope of Rule. To further openness in civil case
                proceedings, there is a presumption under applicable common law
                and the First Amendment that materials filed in this Court will be
                filed unsealed. This Rule governs any party’s request to seal, or
               otherwise restrict public access to, any materials filed with the Court
               or used in connection with judicial decision- making. As used in this
               Rule, “materials” includes pleadings and documents of any nature
               and in any medium or format.

               (b)    Filing under Seal. No materials may be filed under seal
               except by Court order, pursuant to a statute, or in accordance with a
               previously entered Rule 26(e) protective order.

               (c)     Motion to Seal or Otherwise Restrict Public Access. A
               party’s request to file materials under seal must be made by formal
               motion, separate from the motion or other pleading sought to be
               sealed, pursuant to LCvR 7.1. Such motion must be filed
               electronically under the designation “Motion to Seal.” The motion
               must set forth:

                       (1)     A non-confidential description of the
                       material sought to be sealed;
                       (2)     A statement indicating why sealing is
                       necessary and why there are no alternatives to filing
                       under seal;
                       (3)     Unless permanent sealing is sought, a
                       statement indicating how long the party seeks to have
                       the material maintained under seal and how the
                       matter is to be handled upon unsealing; and
                       (4)     Supporting statutes, case law, or other
                       authority.

Local Rule 6.1. It appears that the requirements of Local Rule 6.1(c)(1) through (4) have been

adequately met.

       By the instant motion, Defendants seek to “permanently file under seal the unredacted

version of ” its “… Memorandum In Support Of Its Motion To Dismiss” (Document No. 42-2).

In addition, Defendants propose publicly filing a redacted version of the Memorandum. See

(Document No. 44-2).

       Having considered the factors provided in Local Rule 6.1(c), the Court will grant the

motion to seal. Noting that the time for public response has not run on this motion, the Court will

consider any objection to this Order from non-parties as an objection to the motion, requiring no



                                                 2
additional burden for any non-party under the Federal Rules of Civil Procedure. See Local Rule

6.1(e).

          IT IS, THEREFORE, ORDERED that “Defendants TEC Holdings, Inc., Transtate

Equipment Company, Inc., And Robert Andrew Wheeler’s Motion And Memorandum In Support

To File Under Seal Defendant Peak Trust Company-AK’s Unredacted Memorandum In Support

Of Its Motion To Dismiss” (Document No. 44) is GRANTED.

          IT IS FURTHER ORDERED that Defendants shall separately file the redacted version

of their Memorandum (Document No. 44-2) on or before October 24, 2019.


                                           Signed: October 22, 2019




                                              3
